Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-17-00755-CV

                             IN THE INTEREST OF J.G., a Child

                   From the County Court at Law No. 2, Webb County, Texas
                            Trial Court No. 2012-CVW-001068-C3
                         Honorable Victor Villarreal, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

         In accordance with this court’s opinion of this date, we VACATE the trial court’s order in
its entirety and REMAND this cause to the trial court. Costs of court for this appeal are taxed
against the parties that incurred them.

       SIGNED December 19, 2018.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice